Exhibit 10.1
 
AMENDMENT NO. 1
TO
LETTER RE: AMENDMENT AND FORBEARANCE AGREEMENT
 
 
THIS AMENDMENT NO. 1 TO LETTER RE: AMENDMENT AND FORBEARANCE AGREEMENT (this
“Amendment”), dated as of February 26, 2009, is by and among WACHOVIA CAPITAL
FINANCE CORPORATION (WESTERN), in its capacity as agent and sole lender
(“Wachovia”), KINERGY MARKETING LLC (“Borrower”) and PACIFIC ETHANOL, INC.
(“Parent”).
 
W I T N E S S E T H:


WHEREAS, Wachovia, Borrower and Parent have previously entered into and executed
that certain Letter re: Amendment and Forbearance Agreement, dated February 13,
2009 (the “Forbearance Agreement”);
 
WHEREAS, Borrower and Parent have requested that Wachovia extend the Forbearance
Period, which Wachovia is willing to do subject t to the terms and provisions
hereof; and
 
WHEREAS, by this Amendment, Wachovia, Borrower and Parent wish to evidence the
extension of the Forbearance Period.
 
NOW THEREFORE, in consideration of the mutual benefits accruing to Wachovia,
Borrower and Parent hereunder and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto do
hereby agree as follows:
 
1.           Existing Definitions.  As used above and in this Amendment, all
capitalized terms used herein and not otherwise defined herein shall have their
respective meanings as set forth in the Forbearance Agreement.
 
2.           Extension of Forbearance Period.  At Borrower’s and Parent’s
request and in reliance upon Borrower’s and Parent’s representations, warranties
and covenants contained herein and in the Forbearance Agreement, as a one-time
accommodation to Borrower and Parent, Wachovia hereby agrees to extend the
Forbearance Period set forth in Section 4(a)(i) of the Forbearance Agreement
from February 28, 2009 to March 31, 2009.
 
3.           Conditions Precedent.  This Amendment shall not become effective
unless all of the following conditions precedent have been satisfied in full, as
determined by Wachovia:
 
(a)           The receipt by Wachovia of an original (or faxed or electronic
copy) of this Amendment, duly authorized, executed and delivered by Borrower and
Parent;
 
(b)           The receipt by Wachovia of an updated thirteen (13) week budget
with respect to the Projected Information, in form and substance satisfactory to
Wachovia;
 
(c)           The receipt by Wachovia of (i) an amendment, in form and substance
satisfactory to Wachovia, to the existing limited forbearance agreement among,
West LB, as agent, the other lenders party thereto, Parent and certain of its
subsidiaries party thereto, pursuant to which the limited forbearance period
contained in such agreement is extended to March 31, 2009, and (ii) a
forbearance agreement, in form and substance satisfactory to Wachovia, pursuant
to which Lyles United, LLC has agreed to forbear from exercising its rights as
against Parent and certain of its subsidiaries pursuant to the terms of the
financing arrangements with Parent and certain of its subsidiaries for such
forbearance period and on such terms and conditions as shall be acceptable to
Wachovia; and
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           As of the date of this Amendment, other than the Specified
Defaults, no Default or Event of Default shall have occurred and be continuing.
 
4.           Effect of this Amendment.  Except as modified pursuant hereto, no
other changes or modifications to the Forbearance Agreement are intended or
implied, and in all other respects the Forbearance Agreement is expressly
ratified, restated and confirmed by all parties hereto as of the date hereof,
except that, in the event of any conflict between any term or provision of this
Amendment and any term or provision of the Forbearance Agreement, such term or
provision of this Amendment shall control.
 
5.           Further Assurances.  The parties hereto shall execute and deliver
such additional documents and take such additional actions as Wachovia requests
to effectuate the provisions and purposes of this Amendment and to protect
and/or maintain perfection of Wachovia’s security interests in and liens upon
the Collateral.
 
6.           Counterparts.  This Amendment may be executed in any number of
counterparts, but all such counterparts shall together constitute but one and
the same Amendment.
 
[SIGNATURE PAGES FOLLOW]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the day and year first above written.
 



 
BORROWER:
     
KINERGY MARKETING LLC,
  as Borrower
 
By:  /s/ NEIL M. KOEHLER  
  Name:  Neil M. Koehler   Title:  President & CEO          
PARENT:
     
PACIFIC ETHANOL, INC,
  as Parent
 
By:  /s/ NEIL M. KOEHLER 
  Name:  Neil M. Koehler
Title:  President & CEO
         
WACHOVIA:
     
WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN),
  as Agent and sole Lender
 
By:  /s/ CARLOS VALLES 
  Name:  Carlos Valles 
Title:  Director   

 
3

--------------------------------------------------------------------------------
